internal_revenue_service number release date index number ------------------- --------------------- ------------------------------ in re private_letter_ruling request for -------------------------------- - department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-163832-03 date date legend taxpayer ------------------------------------------------------------------------------------------------- ------------------------- trust ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- ----------------------- this is in response to your letter dated date and subsequent ------------------- ----------- ------- ----------------------- date x year date dear sir correspondence requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of taxpayer’s generation-skipping_transfer gst tax exemption created trust on date trust is an irrevocable_trust for the primary benefit of taxpayer’s descendants discretion distribute net_income and principal of the trust in quarterly or more frequent installments per stirpes among taxpayer’s descendants living at the time of each payment any income not paid out currently shall be accumulated and added to the principal of the trust the facts and representations submitted are summarized as follows taxpayer item ii of the trust agreement states that the corporate trustee shall in its taxpayer has requested an extension of time to make an allocation of her gst the error was later discovered by taxpayer’s attorney taxpayer filed a gift_tax on date which is in year taxpayers transferred publicly traded stock valued potential beneficiaries include individuals who are two or more generations below plr-163832-03 the grantors’ generation therefore distributions from trust may be subject_to the gst tax at dollar_figurex to trust taxpayer failed to timely file a form_709 united_states gift and generation-skipping_transfer_tax return for year taxpayer relied upon the law firm and the certified_public_accountant representing her to advise her on tax matters taxpayer was not properly advised of the need to report the transfer on a year gift_tax_return or to make an allocation of her gst tax exemption to the transfer return on date and made a late allocation of her gst tax exemption to trust tax exemption under sec_2642 with respect to the assets transferred to trust in year in addition taxpayer requests that the allocation be based on the value of the assets transferred to trust as of the original transfer skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip every individual shall be allowed a gst tax exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor tax exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed of the gst tax exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides that except as provided in sec_2642 if the allocation sec_2632 provides that any allocation by an individual of his or her gst sec_2601 imposes a tax on every generation-skipping_transfer a generation- sec_2631 provides that for purposes of determining the inclusion_ratio sec_2642 provides that in determining whether to grant relief under sec_2642 provides generally that the secretary shall by regulation plr-163832-03 prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst tax exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst tax exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that in general requests for extensions of time under sec_301_9100-1 a regulatory election includes an election whose due requests for relief under sec_301_9100-3 will be granted when the taxpayer sec_301_9100-3 provides that a taxpayer is deemed to have acted based on the facts submitted and the representations made we conclude that plr-163832-03 reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to file a supplemental form_709 for the year transfer to trust the form_709 should include a notice of allocation properly allocating taxpayer’s gst_exemption to the year transfer the allocation will be effective as of the date of the transfer and the gift_tax value of the transfer to trust will be used in determining the amount of gst tax exemption to be allocated to trust the inclusion_ratio for trust will be determined under sec_2642 and sec_2642 a copy of this letter should be attached to the supplemental form sec_709 and filed with the internal_revenue_service center cincinnati ohio a copy is included for this purpose concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter we are specifically not ruling on the gift_tax value of the transfers to trust representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination to the taxpayers’ representative provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office this letter is being sent this ruling is directed only to the taxpayers requesting it sec_6110 except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and sincerely heather c maloy heather c maloy associate chief_counsel passthroughs special industries plr-163832-03 copy of this letter copy for sec_6110 purposes enclosures cc
